DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 02/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5-7, 9, 12, 13, 16, 17, 19 and 20 are amended in Applicant’s response.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements submitted on 02/25/2022 and 06/03/2022 have been considered by the examiner.

Response to Arguments
Applicant’s request to withdrawn the double patenting rejection based on the terminal disclaimer filed and approved on 02/28/2022 has been fully considered and is persuasive.  The rejection is withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection of claims 1-8 and 16-20 for being directed to non-statutory subject matter have been fully considered and are not directed to software per se. The rejection is withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection of claims 1-20 for being directed to an abstract idea without significantly more have been fully considered.  Examiner acknowledges the training set of feedback data that is maintained and the step of iteratively self-adjust the forecast.  The step of iteratively self-adjust the forecast is interpreted as the outcome or output which would likely occur after input of continual feedback; however, the step of input or training using the feedback is not positively recited.  Examiner suggests amending the claim before the iteratively self-adjust limitation to positively recite a step of continually training a model or algorithm or neural network with the feedback data.  
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered and they are persuasive based on the amendments to the claims.  Musier in view of Zhou and Brown do not teach the amended features regarding the training set comprising feedback data and regarding iteratively self-adjusting the forecast for the forward market price of the energy credit based on the feedback data of the training set.  The rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.    
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of forecasting price and purchasing/selling based on the forecasting.  The limitations that recite an abstract idea are indicated in bold below:

A transaction-enabling system comprising: 
a forward market circuit structured to access a forward energy credit market; 
a market forecasting circuit structured to: 
automatically generate a forecast for a forward market price of an energy credit in the forward energy credit market, the forecast being based at least in part on human behavior information collected from at least one human behavioral data source, the energy credit comprising a renewable energy credit associated with at least one renewable energy system; 
maintain a training set comprising feedback data indicating outcomes of previous forecasts and at least one of: facility parameters, yield, profitability, optimization of resources, optimization of business objectives, satisfaction of goals, satisfaction of users, or satisfaction of operators; and 
iteratively self-adjust the forecast for the forward market price of the energy credit based on the feedback data of the training set; and 
a smart contract circuit structured to perform at least one of selling the renewable energy credit or purchasing the renewable energy credit on the forward energy credit market in response to the forecasted forward market price of the energy credit.


These limitations for forward market price forecasting of energy credits based on collected information as well as feedback from previous forecast outcomes and then selling or purchasing of energy credits based on the forecasting fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because such financial activities fall within the sub-groupings of fundamental economic practice and also commercial interaction.  The performance of the claim limitations using a generic computer system, i.e., transaction-enabling system comprising circuits, does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  In support, the court pointed to Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  But for the circuits recited at a high level of generality, a person can generate forecasts, use past outcomes to adjust further forecasts, and make a decision regarding selling or purchasing based on the forecasts.   
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a transaction-enabling system comprising circuits to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  While the claim does not actively recite a step of collecting the behavior information from a data source, such limitation would be considered an additional element and insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Steps actively reciting collecting of the behavior information would align with this reference to CyberSource because the limitation would serve the purpose of obtaining data for analysis and determinations.  The additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, combining such an implementation of the abstract idea using generic computer components at a high-level of generality with any data gathering limitations does not integrate the abstract idea into a practical application.
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to “apply it on a computer” and mere data gathering which cannot provide an inventive concept.  For any data collecting considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the type of collected behavior information and sources such as to social media which amounts to further narrowing of the insignificant extra-solution activity of data gathering and amounts to further linking of the abstract idea to a particular technological environment or field of use.  The dependent claims narrowing the renewable energy system to wind, solar, hydroelectric, etc., and including storage capacity amount to further linking of the abstract idea to a particular technological environment or field of use.  In addition, the limitations about machine learning and artificial intelligence and adaptively improving are recited at a high level of generality which amounts to “apply it on a computer” and like the lack of technical implementation details for providing out-of-region access to regional broadcast content in Affinity Labs of Texas v. DirecTV LLC (Fed. Cir. 2016), Applicant’s limitations also lack technical implementation details to demonstrate integration of the abstract idea into a practical application or an inventive concept.  
 The limitations of system claim 1 and some of the corresponding dependent claims are repeated in Applicant’s method claims (claims 9-15) and system claims (16-20) and therefore the same analysis applies to these claims.  Applicant’s claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steven et al US 2013/0346139 A1 Facilitating Revenue Generation From Wholesale Electricity Market Based on a Self-Tuning Energy Asset Model (0028 – self-tuning; 0029 – real-time feedback).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683